Citation Nr: 0729927	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  98-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include cervical paravertebral myositis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right leg tibialis anterior shin splints.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left leg tibialis anterior shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commnwealth of Puerto Rico.  In April 1999, December 2003 
and March 2007, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

In August 2002, and again in June 2007, the veteran testified 
at travel board hearings at the RO before Acting Veterans Law 
Judges.  Transcripts of those hearings have been associated 
with her claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed neck disability has not been 
etiologically linked to the veteran's service, any incident 
therein or to her service-connected disabilities. 

3.  The veteran's service-connected right leg tibialis 
anterior shin splints are manifested by objective evidence of 
mild to moderately severe tenderness to palpation over the 
shin area from the proximal to distal leg; there is no 
evidence of functional limitation due to pain.  The 
disability results in no more than slight ankle or knee 
disability.

4.  The veteran's service-connected left leg tibialis 
anterior shin splints are manifested by objective evidence of 
mild to moderately severe tenderness to palpation over the 
shin area from the proximal to distal leg; there is no 
evidence of functional limitation due to pain.  The 
disability results in no more than slight ankle or knee 
disability.


CONCLUSIONS OF LAW

1.  A neck disability, currently diagnosed as cervical 
paravertebral myositis, was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

2.  The criteria for a disability rating in excess of 10 
percent, for right leg tibialis anterior shin splints, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261, and 5262 (2007).

3.  The criteria for a disability rating in excess of 10 
percent, for left leg tibialis anterior shin splints, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261, and 5262 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection and for initial increased disability ratings, the 
Board observes that the RO issued VCAA notices to the veteran 
in January 2002, May 2004 and June 2007 which informed her of 
the evidence generally needed to support claims of 
entitlement to service connection and increased disability 
ratings; what actions she needed to undertake; the need to 
submit any evidence in her possession that pertained to the 
claims; and how the VA would assist her in developing her 
claims.  The June 2007 letter informed her of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Although VCAA was 
enacted after the October 1997 rating decision from which the 
instant appeal arises, the VCAA notice letters and subsequent 
readjudication of the claims have cured any defect with 
regard to the time of notice.  Cf. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran was afforded personal hearings at the RO 
in August 2002 and June 2007 and transcripts of her testimony 
at those hearings are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Service Connection

The veteran claims that her currently diagnosed neck 
disability, diagnosed as cervical paravertebral myositis, is 
a result of in-service head injury.  Alternatively, she 
contends that her current cervical spine disability is 
etiologically linked to her service-connected headaches.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although the veteran claims to have a current neck disability 
either as a result of her documented in-service head injury 
or as a result of her service-connected headaches, the Board 
finds that the preponderance of the evidence is against her 
claim.  While the evidence reveals that she currently has 
diagnosed cervical paravertebral myositis, the preponderance 
of the competent evidence of record does not etiologically 
link the veteran's current neck disability to her service or 
to her in-service January 1990 head injury; or etiologically 
link it to her service-connected headaches.  In fact, the 
February 2006 VA orthopedic examiner opined that the 
veteran's current cervical spine disability is not likely the 
result of her service or related to her service-connected 
headaches.  His rationale was based on a medical history 
obtained from the veteran and a review of the claims files in 
conjunction with the examination.  There are no reports of 
record which contradict this medical opinion.  The Board 
finds that this examination report is the only probative 
evidence of record concerning the etiology of her neck 
disability.

The Board also acknowledges the veteran's written statements 
and her testimony indicating that her physicians view her 
cervical spine disability as being associated with her 
service-connected headaches.  However, as a lay person, 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, VA advised the veteran that she needed 
evidence etiologically linking any current neck disability to 
her service or any incident therein in the May 2004 letter.  
However, she has not submitted any medical evidence 
etiologically linking any current neck disability to service, 
any incident therein, or any service-connected disability.  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a neck disability, 
to include cervical paravertebral myositis, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned separate 10 percent 
disability ratings for right and left leg tibialis anterior 
shin splints under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, for impairment of the tibia and fibula.  
Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation is assigned where there 
is malunion of the tibia and fibula with marked knee or ankle 
disability.  Where there is nonunion of the tibia and fibula 
with loose motion requiring a brace, a 40 percent evaluation 
is warranted.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of an affected joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

After reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against increased 
initial disability ratings for the veteran's tibialis 
anterior shin splints of the right and left legs, under 
Diagnostic Code 5262.  The veteran has consistently 
complained of intermittent leg pain associated with her 
bilateral shin splints and testified that she is unable to 
stand on either her toes or heels because of her shin 
splints.  She also testified that she is unable to either 
march or pivot as a result of her disability and has been 
given a permanent profile with the Reserves.  Although there 
is objective evidence of tenderness to palpation over the 
anterior tibialis area of both legs during both the September 
1997 and February 2006 VA orthopedic examinations and 
objective evidence of pain in both ankles during resistance 
exercises during the September 1997 examination, the February 
2006 VA examiner noted that the veteran did not have an 
antalgic gait and opined that the veteran had mild pain 
without any functional loss to her lower extremities.  He 
further opined that there was no disability to either of her 
knee or ankle joints.  Accompanying bone scan studies showed 
no scintigraphic evidence of shin splints.  Therefore, the 
Board finds that the evidence of record shows that the 
veteran's service-connected right and left leg tibialis 
anterior shin splints are no more than slight disabilities 
under the provisions of Diagnostic Code 5262.  As such, 
entitlement to increased evaluations is not shown.

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the 10 
percent disability rating adequately considers and 
encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Moreover, the February 2006 VA examiner found 
no objective evidence of any functional limitations 
associated with the veteran's bilateral shin splints.

The Board also notes that other diagnostic codes for ankle 
knee disabilities provide for ratings greater than 10 
percent.  However, there is no evidence of ankle or knee 
ankylosis (Codes 5256 and 5270), or joint subluxation or 
instability (Code 5257), or limitation of knee flexion (Code 
5260) or extension (Code 5261), or limitation of ankle motion 
(Code 5271).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

The Board also finds that evidence of record does not 
indicate that the current disability level in either leg is 
significantly different from any other period during the 
veteran's appeal.  In this respect, the Board acknowledges 
that the September 1997 VA examiner noted the veteran had 
moderately severe pain with palpation to the anterior shin 
area of both legs.  However, the examiner did not indicate 
that there was any impairment associated with the tenderness 
on palpation and the objective evidence shows no such 
impairment.  Therefore there is no basis for considering 
staged ratings in this case.  Fenderson v. West, 12 Vet. App 
119 (1999).

Finally, the Board finds that the veteran's tibialis of the 
anterior shin splints of both the right and left legs are not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's bilateral leg disability has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that her bilateral shin splints result in marked 
interference with any employment.  In fact, the February 2006 
VA examiner noted that she worked full-time without any 
restrictions or accommodations as a clerk with the Postal 
Service.


ORDER

Service connection for a low back disorder is denied.

An increased initial disability rating for right leg tibialis 
anterior shin splints is denied.

An increased initial disability rating for left leg tibialis 
anterior shin splints is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


